DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Per claim 1, the prior art of Raindel et al herein Raindel discloses:  an input/output (I/O) bus for receiving commands associated with an addressable control space defining a plurality of fields at corresponding global addresses; and a plurality of hardware blocks on the single IC die, wherein each respective hardware block of the plurality of hardware blocks implements a field of the plurality of fields, and wherein the implemented field in the respective hardware block maps to a corresponding field of the addressable control space,. 
However, Raindel alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein multiple different hardware blocks of the plurality of hardware blocks on the single IC die each implement a respective field mapped to a same first field at a first global address of the global addresses in the addressable control space such that the same first field defined by the addressable control space is implemented in the multiple different hardware blocks, and wherein the addressable control space is shared across the plurality of hardware blocks on the single IC die, and wherein the single IC die is responsive to a write request to the first global address to write data to each of the implemented respective fields in the multiple different hardware blocks that are mapped to the same first field.
Per claim 11, the prior art of Raindel et al herein Raindel discloses:  receiving, by a single integrated circuit (IC) die at an input/output (I/O) bus of the single IC die, wherein the addressable control space defines the plurality of fields at corresponding global addresses of the addressable control space, wherein each respective hardware block of the plurality of hardware blocks implements a field of the plurality of fields, wherein the implemented field in the respective hardware block maps to a corresponding field of the addressable control space. 
However, Raindel alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … a write request specifying data for a plurality of fields of an addressable control space implemented by a plurality of hardware blocks on the single IC die,…….and wherein a same first field at a first global address of the addressable control space is implemented by multiple different hardware blocks of the plurality of hardware blocks such that the same first field of the addressable control space is implemented in the multiple different hardware blocks; removing, by a first hardware block of the plurality of hardware blocks, portions of the specified data of the write request for fields of the addressable control space that the first hardware block does not implement, leaving a remainder of the specified data for the field that the first hardware block implements; and internally storing, by the first hardware block, the remainder of the specified data of the write request for the field that the first hardware block implements, at a local physical address of the first hardware block, after the removing of the portions of the specified data for the fields that the first hardware block does not implement.
Per claim 15, the prior art of Raindel et al herein Raindel discloses:  a single integrated circuit (IC) die having a plurality of hardware blocks and exposing the plurality of hardware blocks via an addressable control space defining a plurality of fields at corresponding global addresses; and a processor to execute machine-readable instructions to communicate with the plurality of hardware blocks on the single IC die using the global addresses of the addressable control space, wherein the addressable control space is shared across the plurality of hardware blocks on the single IC die, wherein each respective hardware block of the plurality of hardware blocks implements a field of the plurality of fields. 
However, Raindel alone or in combination with any other reference fails disclose or provide motivation for the following limitation in combination with the rest of the claim limitations: … wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABOUCARR FAAL whose telephone number is (571)270-5073. The examiner can normally be reached M-F 8:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom VO can be reached on 5712723642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BABOUCARR . FAAL
Primary Examiner
Art Unit 2131



/BABOUCARR FAAL/Primary Examiner, Art Unit 2138